535 F.2d 1191
PEOPLE OF the TERRITORY OF GUAM, Plaintiff and Appellee,v.Conrado V. TENDIDO, Defendant and Appellant.
No. 75-3593.
United States Court of Appeals,Ninth Circuit.
May 17, 1976.

1
Howard G. Trapp (argued), of Trapp, Gayle, Teker, Hammer & Lacy, Agana, Guam, for defendant-appellant.


2
Nancy Nye, Asst. Atty. Gen.  (argued), Agana, Guam, for plaintiff-appellee.ORDER


3
Before CHAMBERS and ELY, Circuit Judges, and CURTIS,* District Judge.


4
The district court dismissed the petition of removal in this murder case from the new territorial superior court in Guam.  The petition of removal was based on defendant's claim that as the Guam territorial judge's son had been recently murdered, the judge should not hear this case.  We affirm the order dismissing the petition of removal.


5
We simply do not reach the question of whether any removals to the District Court of Guam are permissible.  This criminal case could not have been removed to a federal district court in any of the fifty states.  There is no civil rights aspect to the case that would bring 28 U.S.C. § 1443 into play.  See Georgia v. Rachel, 384 U.S. 780, 86 S.Ct. 1783, 16 L.Ed.2d 925 (1965).


6
The removal case issue should be settled.  We find that Jones & Guerrero Co., Inc. v. Sealift Pacific, No. 75-3121, in our backlog, a diversity case, is likely to permit resolution of the question.  We are proceeding to expedite.



*
 The Honorable Jesse W. Curtis, United States District Judge for the Central District of California, sitting by designation